DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 04-07-21.
Claims 8, 10, 12 and 15 are amended.
Claims 1-7 are withdrawn.
Claims 9 and 14 are canceled.
Replacement of Drawings five pages are filed.

Response to Arguments
Since the Replacement of Drawings has been filed, the Objection of the Drawings is withdrawn.
Since Claim 8 had been amended, the Rejection of Claims 8-15 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement, is withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7 directed to Groups 1 and II, non-elected without traverse.  Accordingly, claims 1-7 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to cancel the non-elected without traverse claims 1-7 (see above) for allowing the case.
For Claims 1-7:
1-7. (Canceled)

Allowable Subject Matter	
Claims 8, 10-13 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 8, 10-13 and 15 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 8 in combination as claimed, including:
the colloid layer is disposed between the lamination area of the flexible circuit board and the laminated area of the display panel, wherein the colloid layer comprises a plurality of charged particles, and the lamination area of the flexible circuit board further comprises a plurality of terminals, the laminated area of the display panel further comprises a plurality of conductive pads, and the charged particles are configured to electrically connect the terminals with the conductive pads; the laminated area of the display panel 
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 8 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848